Mr. Justice Dickey delivered the opinion of the Court: This case presents the question whether a quantity of lumber, owned by a resident in Michigan on May 1, 1879, and shipped by him to a lumber yard in Cook county (rented by the owner of the lumber) on May 1, 1879, and received at the yard May 10, 1879, was subject to assessment for taxes in Cook county for that year, where the assessment was made before July, 1879. The general rule in our revenue laws subjects the owner of personal property to taxation upon so much of such as he owns on May 1, of each year, either in the town where the owner resides, or the town in which is the place of business, where such property is used for business purposes; but it is also provided that “the owner of personal property moving into this State from another State between May 1 and July 1, shall list the property in the town where he resides, ” unless he has been assessed upon the property for that year in the other State; also, property in transitu, if intended for business, must be listed at the place where such property is required to be listed. It is clear this case does not come under the general rule, for the owner resided in the State of Michigan. It also seems plain it does not fall within the rule relating to moving into this State. That section relates to the moving of the owner of the property, and not to the moving of property into this State. The property in this case was not in transitu on the 1st day of May, 1879. The owner of this property, therefore was not subject to taxation upon this property for that year. The act of the assessor in assessing the same was without lawful authority, and inoperative. The decree of the court enjoining the collection, of the tax was not erroneous, and is therefore affirmed. Decree .affirmed. Mr. Justice Walker, dissenting.